Citation Nr: 0905030	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  00-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to April 
1988 and from April 1988 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the Newark, 
New Jersey Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 2001 rating decision, the RO increased the 
Veteran's service-connected tinnitus to 10 percent disabling, 
effective from November 1, 1998, the original effective date 
assigned.  This case was subsequently remanded by the Board 
in October 2003 for further development.  In an August 2005 
rating decision, the RO increased the evaluation of the 
Veteran's service-connected sinusitis to 10 percent 
disabling, effective November 1, 1998, the original effective 
date assigned.  This case was again remanded by the Board in 
June 2006 for further development.  

With respect to the issue of entitlement to a higher 
evaluation for tinnitus, the Board notes that, in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), the United States Court of 
Appeals for Veterans Claims (Court) reversed a decision of 
the Board, which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The Secretary of Veterans Affairs issued a 
memorandum on April 22, 2005, directing the Board to stay 
action on and refrain from remanding tinnitus claims affected 
by Smith while this decision is appealed to the U.S. Court of 
Appeals for the Federal Circuit.  See Chairman's Memorandum, 
01- 05-08 (2005).  As a result, the Veteran's claim for an 
increased rating for his tinnitus was subject to this stay at 
the time of the Board's June 2006 decision.  Subsequent to 
the Federal Circuit's decision in Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006), the stay of adjudication of 
tinnitus rating cases was lifted and the Veteran's claim for 
an increased rating for tinnitus is now before the Board.



FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent disability rating, which is the maximum 
schedular rating authorized under Diagnostic Code 6260.

2.  The Veteran's chronic sinusitis is productive of three to 
five non-incapacitating episodes of chronic sinusitis which 
requires treatment with antibiotics and involves headaches, 
sinus and facial pain, purulent discharge and no crusting.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R § 4.97, Diagnostic Code 6512 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in April 2004.  Additional VCAA 
letters were sent to the Veteran in July 2006 and September 
2007.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
July 2006, September 2007 and September 2008, pertaining to 
the downstream disability rating and effective date elements 
of his claims

Moreover, it is well to observe that service connection for 
both tinnitus and sinusitis has been established and an 
initial rating for this condition has been assigned.  Thus, 
the Veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the Veteran service connection for 
tinnitus and sinusitis and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran a Statement 
of the Case in June 2000 and several Supplemental Statements 
of the Case in August 2001, August 2005 and September 2008 
that addressed the initial rating assigned for his tinnitus 
and sinusitis, included notice of the criteria for a higher 
rating for that condition, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the Veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, 
private medical records, VA outpatient treatment reports, VA 
examinations, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations 

Increased Initial Disability Ratings - In General

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Analysis 

1.  Increased initial disability rating for tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limits a Veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The maximum schedular rating available for tinnitus is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260; see 38 
U.S.C.A. § 1155.  As there is no legal basis upon which to 
award a higher evaluation than 10 percent for bilateral 
tinnitus, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  Increased initial disability rating for chronic sinusitis

The Veteran's chronic sinusitis is currently rated under 
Diagnostic Code 6512, which provides for frontal chronic 
sinusitis.  Diagnostic Codes 6510 (pansinusitis), 6511 
(ethmoid sinusitis), 6512 (frontal sinusitis), 6513 
(maxillary sinusitis ), and 6514 (sphenoid sinusitis) are to 
be rated under the General Rating Formula for Sinusitis.  The 
General Rating Formula for Sinusitis provides a 
noncompensable (0 percent) rating for sinusitis that is 
detected by X-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97 (2008).  

The Veteran contends that his chronic sinusitis warrants a 
higher initial disability rating.  

Private medical reports from August 1998 to November 2002 and 
VA outpatient treatment reports from April 2005 to August 
2008 reflect the Veteran has been treated for and diagnosed 
with chronic sinusitis, associated with nasal drainage, 
coughing and sinus pressure, sore throat, swollen glands, 
green and yellow discharge, headaches, cough, mild 
congestion, nasal congestion, sinus pain and sinus infection.  
Sinusitis was noted in VA outpatient treatment reports as 
frequently exacerbated.  A July 2000 private medical report 
noted that the Veteran's sinusitis was treated with Augmentin 
at the time, and the Veteran reported continued headaches but 
was unsure if they were solely related to sinusitis symptoms.  
In a March 2006 VA outpatient treatment report the Veteran 
asked about using medication for his post nasal drip for 
which he was using Zyrtec, Claratin and Allegra with no 
success, and was advised to use Benedryl or a similar 
sedating antihistaminic.  A January 2007 VA outpatient 
treatment report noted the Veteran requested antibiotics for 
his sinus infection and upper respiratory infection.  

In an April 2005 VA examination, the Veteran complained of 
recurrent nasal sinus disease with a history of repeated 
attacks of nasal sinus disease more than three times per 
month.  The examiner noted a history of repeated nasal sinus 
disease discharge from the nose for which he was treated with 
antibiotics, treatment lasting longer than six weeks.  The 
examiner also reported that the Veteran's current disability 
aggravated his migrainous neuralgia and did not require any 
radical nasal surgery at this time.  The Veteran was 
diagnosed with nasal sinusitis under full outpatient 
treatment and no laryngeal or pharyngeal disease.

In a January 2007 VA examination, the Veteran reported having 
about three to five episodes every year of primarily a 
combination of sinus infection and bronchitis and used an 
antibiotic with flare-ups.  He did report one year in either 
2002 or 2003 of six to eight episodes severe sinusitis, 
treated by antibiotics.  The Veteran reported being treated 
currently with Amoxicillin, Clavulanate and Zyrtec, taken on 
a regular basis.  He also specifically reported having three 
to five episodes of sinus flare-ups over the past 12 months 
that were treated with antibiotics for 10 days.  The Veteran 
had no problems with breathing through either side of his 
nose although he had purulent discharge about half the time, 
post nasal discharge due to a previous surgery, mild 
headaches associated with flare-ups, facial pain due to 
infected sinuses, sinus pressure, runny eyes and post nasal 
drip.  He denied any crusting.  

A physical examination revealed a 50 percent obstruction of 
the left nasal passage due to nasal septal bulging and zero 
percent on the right nasal passage.  Sinusitis was moderately 
tender with mild pain on moderate palpation of the sinus 
areas, no purulent discharge at the time of the examination 
and no evidence or reports of crusting.  The examiner noted 
that the Veteran had no significant report of incapacitation 
for the last 12 months involving both treatment and the 
required bed rest from a physician though he missed three to 
five days of work almost with every flare-up, though missed 
work was not prescribed by a physician either.  The examiner 
concluded that the Veteran had chronic sinusitis of the 
maxillary, ethmoid and frontal sinuses.  The examiner also 
opined that the Veteran had intermittent nasal discharge or 
phlegm produced and the Veteran's three to five episodes of 
non-incapacitating sinus flare-ups every year, especially in 
the last 12 months, that required a 10 day course of 
antibiotics and involved headaches, sinus and facial pain, 
purulent discharge and no crusting.  Finally, the examiner 
concluded that the Veteran's condition was best described by 
"three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge" which was consistent with the current sinusitis 
treated in civilian healthcare records as well as sinusitis 
treated in the Veteran's military records.  

After a careful review of the of the record, the Board finds 
that the Veteran's chronic sinusitis does not warrant an 
initial evaluation in excess of 10 percent at any time since 
the effective date of service connection on November 1, 1998.  
In this regard the Board notes that the Veteran's current 
chronic sinusitis is not productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In fact, the January 2007 VA examiner 
concluded, based on the Veteran's provided history, a 
detailed review of the claims file and a physical 
examination, that the Veteran had three to five episodes of 
non-incapacitating sinus flare-ups every year, especially in 
the last 12 months, required a 10 day course of antibiotics 
and involved headaches, sinus and facial pain, purulent 
discharge and no crusting which was consistent with the 
current treatment of sinusitis in both the Veteran's civilian 
and military healthcare records.  The Veteran himself also 
reported having three to five episodes of non-incapacitating 
sinus flare-ups every year.  As such, the Veteran's chronic 
sinusitis is appropriately rated as 10 percent disabling 
under Diagnostic Code 6512 as the current symptoms more 
nearly approximate the criteria for a 10 percent evaluation, 
and no higher, since the date service connection was awarded.  
Thus, the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 10 percent for 
chronic sinusitis.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's sinusitis presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's sinusitis.  While the Veteran 
reported missing work from three to five days during a flare-
up of sinusitis and three to five flare-ups a year, he did 
not report any incapacitating episodes in the past 12 months 
or at anytime in which a physician had prescribed bed rest.  
As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 10 percent at any 
time since the effective date of service connection for 
sinusitis on November 1, 1998.  See Fenderson, 12 Vet. App. 
at 125-26.  That is to say, the Veteran's disability has been 
no more than 10 percent disabling since the effective date of 
his award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 10 percent for sinusitis is not warranted at any time 
since the effective date of service connection on November 1, 
1998.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 10 percent for 
tinnitus is denied.

An initial disability rating in excess of 10 percent for 
chronic sinusitis is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


